

115 HR 3174 IH: CHampioning Apprenticeships for New Careers and Employees in TECHnology Act
U.S. House of Representatives
2017-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3174IN THE HOUSE OF REPRESENTATIVESJuly 10, 2017Mr. Moulton (for himself, Ms. Herrera Beutler, Mr. Kilmer, and Mrs. Love) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo direct the Secretary of Labor to enter into contracts with industry intermediaries for purposes
			 of promoting the development of and access to apprenticeships in the
			 technology sector, and for other purposes.
	
 1.Short titleThis Act may be cited as the CHampioning Apprenticeships for New Careers and Employees in TECHnology Act or the CHANCE in TECH Act. 2.Congressional findingsCongress finds the following:
 (1)During any given 90-day period there can be more than 500,000 information technology job openings in the United States.
 (2)Employment in the technology sector is growing twice as fast as employment in the United States. (3)Jobs in the technology sector tend to provide higher pay and better benefits than other jobs and have been more resilient to economic downturn than jobs available in other private sector industries.
 (4)Information technology skills are transferable across nearly all industries. (5)Exceptional education and on-the-job training programs exist and should be scaled to meet the demands of the modern technology workforce.
 (6)Adoption of existing employer-driven intermediary models, such as ApprenticeshipUSA under the Department of Labor, will help grow the information technology workforce.
 (7)Career pathway education should start in high school through pathways and programs of study that align with local and regional employer needs.
 (8)Preparing a student for a job in the technology sector is essential to the growth and competitiveness of the economy in the United States in the 21st century.
 (9)Nearly 800,000 information technology workers will retire between 2017 and 2024. (10)In 2016, the average salary in the information technology sector was $108,000, while the average salary among all other sectors was $53,040.
			3.Technology apprenticeship contracts
 (a)In generalThe Secretary of Labor (referred to in this section as the Secretary) shall enter into contracts with industry intermediaries for the purpose of promoting the development of and access to apprenticeships in the technology sector, from amounts appropriated under subsection (e).
 (b)EligibilityTo be eligible to be awarded a contract under this section, an industry intermediary shall submit an application to the Secretary, at such time and in such a manner as may be required by the Secretary, that identifies proposed activities designed to further the purpose described in subsection (a).
 (c)SelectionThe Secretary shall award contracts under this section based on competitive criteria to be prescribed by the Secretary.
 (d)Contractor activitiesAn industry intermediary that is awarded a contract under this section may only use the funds made available through such contract to carry out activities designed to further the purpose described in subsection (a), including—
 (1)facilitating the provision and development of apprenticeships in the technology sector through collaborations with public and private entities that provide job-related instruction, such as on-the-job training, pre-apprenticeship training, and technical training;
 (2)encouraging entities to establish such apprenticeships; (3)identifying, assessing, and training applicants for such apprenticeships who are—
 (A)enrolled in high school; (B)enrolled in an early college high school that focuses on education in STEM subjects;
 (C)individuals aged 18 years or older who meet appropriate qualification standards; or (D)enrolled in pre-apprenticeship or apprenticeship training initiatives that allow adults to concurrently increase academic and workforce skills through proven, evidence-based models that connect all learning to the specific apprenticeship involved and significantly accelerate completion of preparation for the apprenticeship; and
 (4)tracking the progress of such applicants who participate in such apprenticeships. (e)Authorization of appropriationsThere are authorized to be appropriated to the Secretary such sums as may be necessary for the purposes of carrying out this section.
			4.CHANCE in TECH Awards for 21st Century Schools
 (a)Awards authorizedThe Secretary of Education may issue awards, to be known as CHANCE in TECH Awards for 21st Century Schools, to schools (referred to in this section as covered schools) that— (1)are secondary schools or junior or community colleges; and
 (2)demonstrate high achievement in providing students necessary skills to compete in the 21st century workforce.
 (b)CriteriaIn selecting a covered school for an award under subsection (a), the Secretary shall take into account—
 (1)the availability of STEM, career and technical education, and computer technology courses at the covered school;
 (2)State academic assessments, as described in section 111(b)(2) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(2)), of students at the covered school in STEM subjects;
 (3)any coordination between the covered school and local and regional employers in the technology sector for the purpose of providing work-based learning programs such as apprenticeships and internships; and
 (4)the availability of individualized plans provided by the covered school to students relating to postsecondary education or training, career paths, and financial aid.
				5.Funding
 (a)Fiscal year 2017Amounts made available to the Secretary of Labor under the Department of Labor Appropriations Act, 2017 to carry out the Act referred to in section 6(1) may be used to carry out this Act.
 (b)Subsequent yearsThere are authorized to be appropriated to carry out this Act such sums as may be necessary for fiscal year 2018 and each subsequent fiscal year.
 6.DefinitionsIn this Act: (1)ApprenticeshipThe term apprenticeship means an apprenticeship registered under the Act of August 16, 1937 (commonly known as the “National Apprenticeship Act”; 50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.).
 (2)Career and technical educationThe term career and technical education has the meaning given such term in section 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302).
 (3)Early college high schoolThe term early college high school has the meaning given such term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (4)High schoolThe term high school has the meaning given such term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (5)Industry intermediaryThe term industry intermediary means an entity that— (A)in order to accelerate apprenticeship program development and help establish new apprenticeship partnerships at the national, State, or regional level, serves as a conduit between an employer and an entity, such as—
 (i)an industry partner; (ii)the Department of Labor; and
 (iii)a State agency responsible for workforce development programs; (B)demonstrates a capacity to work with employers and other key partners to identify workforce trends and foster public-private funding to establish new apprenticeship programs; and
 (C)is an entity such as— (i)a business;
 (ii)a consortium of businesses; (iii)a business-related nonprofit organization, including industry associations and business federations;
 (iv)a private organization functioning as a workforce intermediary for the express purpose of serving the needs of businesses, including community-based nonprofit service providers and industry-aligned training providers; or
 (v)a consortium of any of the entities described in clauses (i) through (iv). (6)Institution of higher educationThe term institution of higher education has the meaning given such term in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002).
 (7)Junior or community collegeThe term junior or community college has the meaning given the term in section 312(f) of the Higher Education Act of 1965 (20 U.S.C. 1058(f)).
 (8)Local educational agencyThe term local educational agency has the meaning given such term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (9)Secondary schoolThe term secondary school has the meaning given such term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (10)State educational agencyThe term State educational agency has the meaning given such term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (11)STEMThe term STEM means science, technology, engineering, and mathematics. (12)Technology sectorThe term technology sector means the industry sector involved in the design or development of hardware, software, or security of digital data.
			